UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2187


ANTHONY DONELL JOHNSON,

                    Plaintiff - Appellant,

             v.

ROWAN HELPING MINISTRIES, Homeless Shelter,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-01073-CCE-JLW)


Submitted: October 29, 2020                                  Decided: November 9, 2020


Before AGEE, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Donell Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Donnell Johnson appeals the district court’s order granting summary

judgment to Defendant on Johnson’s claims of sex discrimination and retaliation under

Title VII of the Civil Right Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and disability

discrimination under the Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Johnson v. Rowan Helping Ministries, No. 1:17-cv-

01073-CCE-JLW (M.D.N.C. Aug. 29, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2